Title: To Thomas Jefferson from James Maury, 24 September 1821
From: Maury, James
To: Jefferson, Thomas


            Dear Sir,
            Liverpool
              24th Sepr 1821
            
          My son William returned about a fortnight ago; and this is the third son who has been treated by my antient friend with such flattering marks of kindness, for which we all present you our particular thanks.This young man, as well as the two, who went before him in their visit, to the land of their father, are so attached to it that I think it highly probably they will return at some future period; &, not a distant one, to live and die in it.I see a letter from my partner to William has been communicated to you: it was written under the impulse of alarm for my health; and, however ill founded, for a kindest & best of motives; but the interest you so obligingly take in these matters has my most grateful acknowlegements; and, should any thing occur I will avail of your kindness. In the interim it may be proper to say I have no intention of resigning so long as it may please the president to continue me & so long as I feel adequate to the duties of the office.It is gratifying to have a continuation of the reports I so long have been accustomed to have of your strong health; my sons tell me of a rule you have of varying your dress by the variations of the Thermometer; but I wanted to know of them how many degrees of rise or fall you deemed necessary for thinner or lighter cloathing: they could not tell me: will you be so good as give me this information:— as we merchants say, for my government?I also have uncommon reason to be thankful for the health I enjoy at this advanced period: and especially, as I think I have not been as vigilant in attending to it as you have been: For twelve Months past I have changed my plan of cold batheing: &, in place of three times a week as heretofore, I now plunge into cold water daily, be it summer or winter, unless prevented by indisposition & altho it suits me as well as it did half a century ago, yet I will not recommend it to you to make the experiment.Mrs. maury and my Sons join me in best wishes to you & yours.Your old obliged friend
            James Maury
          